DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 10, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/25/2022.
Applicant's election with traverse of Group I, Species B in the reply filed on 5/23/2022 is acknowledged.  The traversal is on the ground(s) that the claims in this application can be examined at the same time without serious burden.  This is not found persuasive because, as indicated in the Restriction Requirement mailed on 3/23/2022, the prior art applicable to one species would not likely be applicable to another species (the cutting parts between species A and species B have two opposite designs, one having a closed distal end and one having an open distal end, therefore, a prior art with a closed distal end cutting element would not read on the alternate species having an open distal end).  Further, the method of group II is specified for removing an object within a lumen, whereas the structure of the device of group I is similar to a vein stripper.  Vein stripping and object removal within a lumen are not the same method, and therefore, if a vein stripper were to be used to reject the device of group I, it would not necessarily be able to be relied on to teach the method.  All reasoning provided was previously indicated in Examiner’s restriction requirement mailed on 3/23/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 9 is objected to because of the following informalities: lines 7-8 - both instances of ‘elongated shaft part’ should be amended to read --elongated sheath--.  Appropriate correction is required.
Allowable Subject Matter
Claims 6-8 & 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to further disclose, teach, or suggest an expandable part that is fixed to the cutting part and extending distally beyond a distal end of the cutting part.  It is not considered that one of ordinary skill in the art would have found it obvious to add such an expandable part to the disclosed prior art as it could interfere with the function of the device.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9, 11, & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogarty (US Pat. No. 4,621,636).
Regarding claim 1, Ibrahim et al. disclose a removal device (Figs. 1 & 2), comprising: an elongated shaft part 24 (Figs. 1 & 2)  possessing a proximal portion and a distal portion at opposite axial ends of the elongated shaft part, the elongated shaft part 24 possessing a center axis and being axially movable (via user movement/articulation within vasculature/body passage); a cutting part 26 (Figs. 1 & 2) that is fixed to the distal portion of the shaft part 24 so that the cutting part 26 and the elongated shaft part 24 move together when the elongated shaft part 24 is axially moved, the cutting part 26 including a distal portion and a proximal portion, the proximal portion of the cutting part 26 being positioned axially closer to the proximal portion of the elongated shaft part 24 than the distal portion of the cutting part 26 (Figs. 1 & 2); and the proximal portion of the cutting part 26 including a ring-shaped cutting blade 28 (Figs. 1 & 2), the cutting blade 28 being positioned on a surface that is inclined relative to the center axis of the elongated shaft part 24 at an angle of more than 0 degrees and less than 90 degrees (see annotated Fig. 1 below).

    PNG
    media_image1.png
    177
    525
    media_image1.png
    Greyscale

Regarding claim 3, Ibrahim et al. further disclose wherein the wherein the cutting part 26 includes a hollow portion that is open at both a proximal end and a distal end (Figs. 1-6).  
Regarding claim 4, Ibrahim et al. further disclose wherein the elongated shaft part 24 is fixed at a position spaced in a radial direction from center axis of the cutting part 26 (Fig. 1).  
Regarding claim 5, Ibrahim et al. further disclose wherein the shaft part 24 is fixed to a proximal end of the cutting blade 28 (Fig. 1).  
Regarding claim 9, Ibrahim et al. disclose a removal system comprising: an elongated sheath 18 (Figs. 1-5) that includes a lumen possessing an open distal end and an open proximal end, the lumen being connectable to an aspirating device that produces an aspiration force in the lumen (NOTE: an aspirating device is not positively recited as part of the claimed invention, therefore, the prior art merely requires a sheath that has the capability of being connected to an aspirating device to produce an aspiration force in the lumen - Ibrahim et al.’s sheath 18 has a lumen and is considered to be capable of being connected to an aspirating device to produce an aspiration force within the lumen); an elongated shaft part 24 (Figs. 1 & 2) possessing a proximal portion and a distal portion at opposite axial ends of the elongated shaft part 24, the elongated shaft part 24 possessing a center axis, the elongated shaft part being positionable in the lumen of the elongated sheath 18 (Fig. 5; column 2, lines 50-53) and being axially movable relative to the elongated sheath 18; and a cutting part 26 (Figs. 1 & 2) that is fixed to the distal portion of the elongated shaft part 24 so that the cutting part 26 and the elongated shaft part 24 move together when the elongated shaft part 24 is axially moved, the cutting part 26 including a distal portion and a proximal portion, the proximal portion of the cutting part 26 being positioned axially closer to the proximal portion of the elongated shaft part 24 than the distal portion of the cutting part 26, and the proximal portion of the cutting part 26 including a ring-shaped cutting blade 28, the cutting blade 28 being positioned on a surface that is inclined relative to the centerPATENTAttorney Docket No. 1027550-00204838 axis of the elongated shaft part 24 at an angle of more than 0 degrees and less than 90 degrees (see annotated Fig. 1 above).  
Regarding claim 11, Ibrahim et al. further disclose wherein the cutting part 26 includes a hollow portion that extends in a proximal direction from the cutting blade 28, the hollow portion being open at a proximal end of the hollow portion and being open at a distal end of the hollow portion (Figs. 1-6).  
Regarding claim 12, Ibrahim et al. further disclose wherein the cutting part 26 includes a center axis, the elongated shaft part 24 being fixed to the cutting part 26 at a position such that the center axis of the elongated shaft part 24 and the center axis of the cutting part 26 are not coaxial (Figs. 1 & 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        September 2, 2022